Citation Nr: 0114141	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-06 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 27, 1991 
for the grant of service connection for Meniere's disease.

2.  Entitlement to an effective date prior to May 27, 1991 
for the grant of service connection for a seizure disorder.

3.  Entitlement to an effective date prior to May 27, 1991 
for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1973.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  Due to a change in residence, the RO 
in Portland, Oregon currently has jurisdiction over the 
matters on appeal here.  

In July 1993, the RO in Seattle, Washington granted the claim 
of service connection for post-traumatic stress disorder 
(PTSD), and the veteran submitted a notice of disagreement in 
August 1993 regarding the effective date of the award.  A 
statement of the case was issued in November 1993, and the 
veteran submitted a substantive appeal in May 1994.  In an 
August 1994 statement and January 1995 statement, the 
veteran's representative informed VA that the veteran wished 
to withdraw the notice of disagreement with regard to this 
claim.  In a March 1999 Report of Contact, it was noted that 
the veteran expressed his wish to withdraw the claim.  The 
Board notes that 38 C.F.R. § 20.204(b) (2000), requires 
substantive appeals to be withdrawn in writing at any time 
before the Board promulgates a decision.  That has been 
accomplished in this case since the veteran's authorized 
representative filed a written statement regarding the 
withdrawal and the veteran's wish to withdraw the claim was 
noted in the March 1999 report of contact.  Thus, this issue 
is not before the Board for appellate review.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
Meniere's disease was not received by VA prior to September 
30, 1993. 

2.  A claim of entitlement to service connection for a 
seizure disorder was not received by VA prior to September 
30, 1993.

3.  A claim of entitlement to a total disability evaluation 
based on individual unemployability was not received by VA 
prior to April 28, 1994.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 27, 
1991, for an award of service connection for Meniere's 
disease have not been met.  38 U.S.C.A. § 5110, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).

2.  The requirements for an effective date prior to May 27, 
1991, for an award of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. § 5110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400.

3.  The requirements for an effective date for an award of a 
TDIU prior to May 27, 1991, have not been met.  38 U.S.C.A. § 
5110; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.400, 
4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Earlier Effective Date for Meniere's Disease and a Seizure 
Disorder

In August 1973, the veteran claimed entitlement to service 
connection for a hearing loss and ringing in the ears.  
Claims of entitlement to service connection for Meniere's 
disease, a seizure disorder, and a total disability 
evaluation based on individual unemployability were not 
presented at that time.

In May 1974, service connection for bilateral high frequency 
hearing loss was granted effective from the day following the 
appellant's separation from active duty.  A similar effective 
date was assigned to tinnitus when it was granted service 
connection in a December 1992 rating decision.

On September 30, 1993, the VA received the veteran's original 
claim of entitlement to service connection for Meniere's 
disease, and arguably a claim of entitlement to service 
connection for a seizure disorder.  In a March 1994 rating 
action the Seattle RO granted service connection for 
Meniere's, and assigned a 60 percent rating, effective from 
September 30, 1993.  In that same decision, the RO determined 
that the hearing loss and tinnitus were included in the 60 
percent rating assigned for Meniere's, and the ratings for 
those disabilities were considered effective until September 
29, 1993.  

In a March 16, 1994 report, a VA rating board physician 
opined that the veteran's seizures started in 1990 and were 
part of the Meniere's disease.  In a December 1998 rating 
action the Oakland, California RO granted service connection 
for a seizure disorder and assigned a 40 percent rating, 
effective from May 27, 1991.  In that same decision, the RO 
set the effective date of service connection for Meniere's as 
May 27, 1991.  The RO explained that the May 27, 1991 
effective date for Meniere's and a seizure disorder was based 
on private treatment records of that date, the formal claim 
for an increase for hearing loss received on May 22, 1992, 
and evidence showing a diagnosis of Meniere's within the 
appeal period of the decision based on the claim.  The rating 
action terminated separate ratings for tinnitus and hearing 
loss as May 26, 1991.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

A careful review of the claims folder shows that the veteran 
separated from service in July 1973.  In August 1973, he 
submitted a claim alleging entitlement to service connection 
for ringing in the ears and hearing loss.  There is no 
evidence that the veteran submitted a claim for Meniere's 
disease or a seizure disorder when he filed his original 
claim in 1973.  Since the veteran's original claim for 
service connection for Meniere's disease was not received by 
VA prior to September 30, 1993, more than one year after his 
separation from active service, the proper effective date for 
the grant of service connection for the disability at issue 
may not be the day following separation from service.  

Here, the veteran contends that he is entitled to the July 
1973 effective date assigned for the rating of his service-
connected hearing loss and tinnitus.  The veteran has 
presented argument and medical evidence that he exhibited 
symptoms of Meniere's disease prior to the date he filed his 
claim, and that the condition existed when he first filed his 
claim for hearing loss and tinnitus in 1973.  A review of the 
file includes treatment records and correspondence from J. 
Bruce Bell, M.D., which reflect the diagnosis and treatment 
of Meniere's disease in the 1990s.  In a September 1993 
letter, Dr. Bell noted that a person who has Meniere's often 
develops tinnitus and hearing loss before they develop 
dizziness, therefore there is a delay in making the diagnosis 
of Meniere's.  He opined that while the veteran was having 
hearing loss and tinnitus, Meniere's was not apparent until 
he developed full-blown symptomatology.  

In this case, the medical records and opinion provided by Dr. 
Bell offer insight as to possible date of onset and relation 
to service.  The law provides that if a claim is presented 
more than one year after separation, the effective date shall 
be the date entitlement arose or the date the claim is 
received, whichever is later.  38 C.F.R. § 3.400.  Hence, as 
the date of onset in this case is not the later date with 
regard to an original claim of service connection for 
Meniere's disease and a seizure disorder, the date of receipt 
of claim controls.  That date is September 30, 1993, the date 
the first claim specifying entitlement to service connection 
was received.  Thus, this is the proper effective date is 
September 30, 1993. 

To grant an effective date from July 1973 would require VA's 
receipt of a claim within one year of separation from active 
duty for Meniere's disease and a seizure disorder.  Neither 
was presented to VA until decades later.  It is axiomatic 
that a claimant must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155 (2000).  At no time prior to September 30, 
1993, did VA receive a claim of entitlement to service 
connection for Meniere's disease and/or a seizure disorder.  
As such an effective date prior to September 30, 1993, is not 
in order.

The Board acknowledges that for the reasons provided in the 
December 1998 rating action, the RO in Oakland, California 
changed the effective date from September 30, 1993 to May 27, 
1991.  Even though the RO took this action, the Board finds 
that an effective date prior to May 27, 1991 is not warranted 
since a claim for Meniere's and a seizure disorder was not 
pending as of or prior to that date.  The preponderance of 
the evidence is against the claim for earlier effective date.

Earlier Effective Date for a Total Rating Based on Individual 
Unemployability

Factual Background

In a May 9, 1991 letter, Dr. Bell opined in a letter sent to 
the Social Security Administration that the veteran's seizure 
disorder was of such significance that it interfered with his 
ability to work.  In July 1991, the Social Security 
Administration (SSA) issued a favorable decision regarding 
disability benefits.  According to the Social Security award, 
the veteran's primary diagnosis was a seizure disorder and 
the secondary diagnosis was an organic brain disorder.  It 
was determined that the disability began on August 30, 1990.  

In December 1992, the veteran applied for VA vocational 
rehabilitation benefits.  A report was completed regarding an 
evaluation that was conducted in 1993.  It was the 
counselor's opinion that the veteran was eligible but Chapter 
31 services would not be feasible.  It was specifically 
pointed out that further evaluation of the veteran's PTSD was 
necessary, and that the then non-service connected seizure 
disorder was of an unknown quantity as far as gainful 
employment, training and education were concerned.  It was 
further noted that the possible fusion of the nonservice 
connected right wrist, which is the dominant hand, would 
significantly limit the veteran's ability to return to 
carpentry and construction work.  He had worked in that field 
for 20 years.  

On April 28, 1994, VA received the veteran's informal claim 
for a TDIU.  On June 17, 1994, VA received the veteran's 
completed VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  He related 
entitlement to unemployability due to Meniere's disease.  He 
indicated that he had been hospitalized within the last 12 
months, and provided the location of the facility where he 
was treated.  He reported several hospitalizations, one on 
September 30, 1990 and another on March 7, 1991.  He was 
treated in September 1990 and indicated that he was still 
under treatment.  The veteran noted that September 30, 1990 
was the date that his disability affected his full-time 
employment, and that he last worked full time in August 1990.  
He noted September 30, 1990, was the date he became too 
disabled to work.  The following was noted regarding his last 
five years of employment: 40 hours a week as a 
carpenter/foreman from June to August 1990; 40 hours a week 
as a carpenter from December 1989 to January 1990; and 40 
hours a week as a carpenter from May 16, 1985 to April 1987, 
with time lost from work in April 1987 and December 1989.  He 
did not leave his last place of employment because of his 
disability, he was not in receipt of retirement benefits, and 
he did not expect to receive workers compensation benefits.  
He had not tried to obtain employment since he became too 
disabled to work.  Regarding education, he had completed four 
years of college, and had a carpentry apprenticeship from 
July 1973 to April 1976 before he became too disabled to 
work.  He has not received any education and training since 
becoming too disabled to work.  The veteran reported that he 
applied for vocational rehabilitation through VA, and was 
informed that he was eligible.  However, it was not feasible 
and he was found to be unemployable as of March 18, 1993.  
The veteran referred to his submission of an informal claim 
in April 1994 for unemployability and that he has been 
receiving SSA benefits since June 1, 1991. 

In an October 1994 rating action the Seattle RO granted a 
total rating based on individual unemployability, effective 
from September 30, 1993.  At that time, service connection 
was in effect for Meniere's disease, rated as 60 percent 
disabling, effective September 30, 1993.  Service connection 
was also in effect for PTSD rated as 10 percent disabling, 
effective May 22, 1992.  The combined rating equaled 60 
percent.  

In a later decision of December 1998, the Oakland, California 
RO set the effective date of the rating for Meniere's disease 
to May 27, 1991.  At that time, service connection was in 
effect for the following: Meniere's disease, rated as 60 
percent disabling, effective May 27, 1991; a seizure 
disorder, rated as 40 percent disabling, effective May 27, 
1991; and PTSD, rated as 10 percent disabling, effective May 
22, 1992.  The combined rating equaled 80 percent.  In that 
same decision, the RO assigned an effective date of May 27, 
1991 for TDIU.

Legal Analysis

The effective date for an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities".  

Here, a claim of entitlement to a total disability evaluation 
based on individual unemployability was not presented prior 
to April 28, 1994.  While the Social Security Administration 
in July 1991 found that the veteran was unable to work from 
August 1990, the veteran did not file a claim within one year 
of that August 1990 date.  Rather, he first presented an 
informal claim for TDIU benefits in correspondence to VA 
received on April 28, 1994.  Hence, the Board finds that 
entitlement to a TDIU should have been granted effective from 
April 28, 1994, and that an effective date prior to May 27, 
1991, is not in order.

In reaching this decision the Board notes that in asserting 
entitlement to an effective date earlier than May 27, 1991, 
for an award of a TDIU, the veteran contends that the proper 
effective date should be set in 1990 since he stopped working 
that September, and SSA determined that his disability began 
on August 30, 1990.  Although the award of benefits by SSA is 
pertinent to a claim for a total rating for VA compensation 
purposes based on individual unemployability, their decision 
is not controlling on VA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Also, if using this date, the requirements 
for a TDIU have not been met.  On that date, service 
connection was only in effect for hearing loss and tinnitus, 
and the ratings for each would not have met the schedular 
criteria for the assignment of a TDIU.  Furthermore, there is 
no question as to whether these disabilities, along with 
other factors generally considered in unemployability claims, 
rendered the veteran unable to secure and follow a 
substantially gainful occupation in August 1990.  As 
reflected throughout the record, the evidence points to the 
seizure disorder, PTSD and a nonservice-connected right hand 
disability as contributing to the veteran's unemployability, 
not hearing loss and tinnitus.  

Still, as noted above, no claim was presented prior to April 
1994.  Therefore, while a seizure disorder may have precluded 
work as early as August 1990, without a claim to VA asserting 
entitlement to benefits within one year of August 1990, the 
earliest possible date of entitlement is the date of claim, 
that is April 28, 1994.  

The benefits sought on appeal are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to effective dates prior to May 27, 1991 for 
grants of service connection for Meniere's disease, a seizure 
disorder, and a total disability evaluation based on 
individual unemployability is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

